Lumpkin, Justice.
This was an action against the telegraph company for the statutory penalty. It resulted in a verdict for the •plaintiff below; the defendant moved for a new trial on /several grounds, and a new trial was granted by the presiding judge.
An examination of the record shows that the case for the plaintiff below was very loosely managed — certainly as to the pleading, and most probably as to the evidence. Another hearing may further the ends of justice. At .any rate, it does not appear that a new trial will not have this result. This is a case to which the general rrule relating to the first grant of a new trial is appli*225cable, and accordingly, this court will not closely scrutinize the grounds of the motion, but will allow that rule to control. Judgment affirmed.